392 S.C. 313 (2011)
709 S.E.2d 625
Maria A. HOLLINS, as Parent and Guardian ad Litem for Jane Doe, a minor under the age of fourteen years, Petitioner,
v.
WAL-MART STORES, INC., Respondent.
Not in Sources.
Supreme Court of South Carolina.
April 21, 2011.

ORDER
This Court granted petitioner's request for a writ of certiorari to review the Court of Appeals' decision in Hollins v. Wal-Mart Stores, Inc., 381 S.C. 245, 672 S.E.2d 805 (Ct.App. 2008). After briefing and oral argument, the Court dismissed the writ of certiorari as improvidently granted. Hollins v. Wal-Mart Stores, Inc., Op. No. 26937 (S.C. Sup.Ct. filed March 7, 2011). Petitioner has filed a petition for rehearing, and respondent moves to strike the petition for rehearing.
Rule 221(a), SCACR, prohibits petitions for rehearing from the denial of a writ of certiorari to the Court of Appeals. For purposes of Rule 221(a), a dismissal of a writ of certiorari as improvidently granted is equivalent to the denial of a petition for a writ of certiorari since both dispositions indicate this Court has determined there is no need to discuss or further review the merits of the case. Cf., Ellison v. State, 382 S.C. 189, 676 S.E.2d 671 (2009) (prohibiting further review in post-conviction relief actions when the Court of Appeals determines the matter does not merit discussion). Accordingly, no petition *314 for rehearing is permitted from a dismissal of a writ of certiorari as improvidently granted. We, therefore, grant the motion to strike the petition for rehearing in this matter.
IT IS SO ORDERED.
  /s/Costa M. Pleicones, A.C.J.
  /s/Donald W. Beatty, J.
  /s/John W. Kittredge, J.
MOORE, A.J., and WALLER, A.J., not participating.